Case 3:20-mj-06010-DEA Document 13 Filed 04/27/21 Page 1 of 3 PageID: 28
Case 3:20-mj-06010-DEA Document 13 Filed 04/27/21 Page 2 of 3 PageID: 29
   Case 3:20-mj-06010-DEA Document 13 Filed 04/27/21 Page 3 of 3 PageID: 30




Staks Court.'-. Should 1b�se rcforcJ1ces fail to provide the dcsir-cd clarification or dirlXtion,

counsd is <lirech."<.i lO 1..'.<.llll.lCl the.- Ckrk's offic�. !:-'pc:cHh::ally Crystal Sh;'mklin, CJA Spt.-cialisl m

(609) 989-2398 in Tn:mon.



l>ATI,: _ 4/27/2021
             _
                                                                          OuugJns l�. Arpt:rl
                                                                    United States Magis1rarc Judge




                                                       .   ,
